The Court:
The evidence upon which the defendant was convicted, was of that kind commonly denominated “ circumstantial,” but it was not so clearly insufficient to justify the verdict as to justify this Court in reversing the order denying the motion for a new trial on that ground.
The challenge to the panel of jurors composed of persons summoned by order of the Court from the bystanders, was not based upon any of the grounds specified in the Code, and therefore it was not error to disallow it.
The name of the District Attorney was subscribed to the information by his deputy. That was sufficient. It does not positively appear whether or not the juror McPeak was sworn to try the cause. So long as it does not appear that he was not sworn, it is safe to presume that the Court performed its duty. Taken as a whole, we think that the instructions given to the jury fairly stated the law applicable to the case.
Judgment and order affirmed.